[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Bonnlander v. Hamon, Slip Opinion No. 2020-Ohio-4269.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-4269
       THE STATE EX REL. BONNLANDER, APPELLANT, v. HAMON ET AL.,
                                         APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State ex rel. Bonnlander v. Hamon, Slip Opinion No.
                                     2020-Ohio-4269.]
Workers’ compensation—Whether a claimant has voluntarily retired or has
        abandoned the workforce is a question of fact for the Industrial Commission
        to determine—A court must uphold a factual determination by the
        commission so long as it is supported by some evidence in the record,
        regardless of whether evidence supporting a contrary conclusion also
        exists, even if the contrary evidence is greater in quality or quantity—Court
        of appeals’ judgment affirmed.
   (No. 2019-1386—Submitted August 4, 2020—Decided September 2, 2020.)
      APPEAL from the Court of Appeals for Franklin County, No. 18AP-501,
                                      2019-Ohio-3861.
                                    ________________
                             SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} Appellee Industrial Commission denied the request of appellant,
Timothy Bonnlander, for permanent-total-disability (“PTD”) compensation,
because the commission found that Bonnlander had voluntarily abandoned the
workforce. Bonnlander asked the Tenth District Court of Appeals for a writ of
mandamus ordering the commission to vacate its decision and grant his request.
The Tenth District denied the writ because it found that the commission’s decision
was supported by evidence in the record. Bonnlander appealed. We affirm the
Tenth District’s judgment.
            I. FACTUAL AND PROCEDURAL BACKGROUND
       {¶ 2} Bonnlander sustained severe injuries in a work-related vehicle
accident in 1992. His workers’ compensation claim was allowed for physical and
psychological conditions. Bonnlander worked as a laborer and construction worker
from 1994 through 2000. He worked for the United States Postal Service from
2000 through 2009, first as a mail carrier and then as a custodian. He has not
worked since 2009.
       {¶ 3} In February 2014, Bonnlander applied for PTD compensation. The
commission denied that request in September 2014, finding that he could perform
sedentary work for up to four hours a day. In its order, the commission noted that
Bonnlander’s failure to pursue vocational rehabilitation had reflected negatively on
his application. In October 2014, Bonnlander sought a writ of mandamus from the
Tenth District vacating the commission’s order. See State ex rel. Bonnlander v.
Hamon, 10th Dist. Franklin No. 14AP-855, 2015-Ohio-4038, ¶ 30.
       {¶ 4} In the meantime, he also requested vocational-rehabilitation services.
The commission granted that request in February 2015.             The vocational-
rehabilitation case manager (“VRCM”) gathered information, but some of what she
sought was unavailable: Bonnlander’s treating psychologist did not respond to
multiple requests about Bonnlander’s return-to-work outlook or his psychological




                                         2
                                 January Term, 2020




restrictions, and the managed-care organization handling Bonnlander’s case denied
the VRCM’s requests for additional neurological, psychological, and physical
evaluations.
        {¶ 5} The VRCM therefore considered a May 2014 psychological report by
an independent medical examiner, Dr. Debjani Sinha, who opined that Bonnlander
could work part-time, up to four hours a day, with accommodations, and a January
2015 application for wage-loss compensation in which Bonnlander’s treating
physician stated that he had the physical ability to perform sedentary work, up to
eight hours a day, with standing and walking for up to one hour.
        {¶ 6} The VRCM also “heavily” considered Bonnlander’s own statement
that he suffered from memory issues that he believed would impede his ability to
return to work. She ultimately concluded:


                Without the benefit of reconditioning, or a Neuro-
        Psychological evaluation, and in just relying on [Bonnlander’s]
        presentation, pain levels, and applicable physical and psychological
        restrictions, this VRCM has no confidence he would be able to
        actively participate in vocational rehab or [be] employable in a
        competitive labor market. It is therefore the VRCM [sic] opinion,
        that without increased psychological, physical, and cognitive
        functional abilities, he is not feasible for vocational rehabilitation or
        return to work.


Bonnlander’s rehabilitation file was closed in March 2015 “due to medical
instability.”
        {¶ 7} In September 2015, the Tenth District denied Bonnlander’s 2014
request for a writ of mandamus. Bonnlander, 2015-Ohio-4038, at ¶ 8. Bonnlander
appealed, and in May 2017, this court unanimously affirmed the Tenth District’s




                                           3
                             SUPREME COURT OF OHIO




judgment, holding that “[i]t was within the commission’s discretion to rely on Dr.
Sinha’s report as evidence to support the conclusion that Bonnlander was capable
of up to four hours of sedentary work a day.” State ex rel. Bonnlander v. Hamon,
150 Ohio St. 3d 567, 2017-Ohio-4003, 84 N.E.3d 1004, ¶ 20-21.
       {¶ 8} On October 12, 2017, Bonnlander submitted a new application for
PTD compensation. A staff hearing officer (“SHO”) found that Bonnlander’s
psychological and orthopedic conditions both independently rendered him
incapable of working and issued a “tentative order” awarding Bonnlander
compensation effective September 20, 2017. The SHO based this conclusion on
medical opinions rendered in late 2017. The Bureau of Workers’ Compensation
objected to the tentative order, and a different SHO vacated it, finding that the order
was inappropriate because there was a legal dispute over the issue of PTD.
       {¶ 9} In May 2018, a third SHO denied Bonnlander’s request for PTD
compensation, based on a finding that Bonnlander had voluntarily abandoned the
workforce. The SHO found that (1) this court had upheld the commission’s 2014
order denying PTD on the grounds that Bonnlander could work part-time,
(2) Bonnlander had last worked in late 2008 or early 2009, (3) Bonnlander is
receiving federal disability benefits arising from his employment at the post office
as well as social-security-disability benefits and Bonnlander had testified that he
did not believe that he could receive federal disability benefits if he was working,
(4) Bonnlander had not looked for work for several years, at least since September
11, 2014 (the date of the hearing on his 2014 PTD-compensation application),
(5) the VRCM “was without an accurate assessment of [Bonnlander’s] cognitive
function,” and (6) Bonnlander’s “pursuit of vocational rehabilitation over roughly
a three week period” was not sufficient to establish “a meaningful effort in pursuing
all reasonable avenues of accomplishing a return to sustained remunerative
employment albeit on a part-time basis.” The commission rejected Bonnlander’s
request for reconsideration of the SHO’s decision.




                                          4
                                January Term, 2020




       {¶ 10} In June 2018, Bonnlander filed the instant action in the Tenth
District, seeking a writ of mandamus ordering the commission to vacate its order
and grant his application for PTD compensation. The magistrate found that the
commission’s determination that Bonnlander made an insufficient effort at
rehabilitation was an abuse of discretion and recommended that the court grant the
writ. 2019-Ohio-3861, ¶ 48-50.
       {¶ 11} However, the Tenth District sustained the commission’s objections
to the magistrate’s recommendation and denied the writ. Id. at ¶ 13, 25-26. The
court of appeals explained that “the SHO’s finding on relator’s effort at vocational
rehabilitation was only one consideration among many used to support the SHO’s
decision to deny PTD compensation,” id. at ¶ 17, and that other evidence in the
record supported the decision that Bonnlander had voluntarily abandoned the
workforce, id. at ¶ 21.         Specifically, the court of appeals pointed to
(1) Bonnlander’s testimony that he believed working could result in the loss of his
federal disability benefits, id., and (2) his failure to work or to seek work after the
commission found him capable of sustained remunerative employment in
September 2014, id. at ¶ 22.
       {¶ 12} The court of appeals acknowledged that Bonnlander had pursued
vocational rehabilitation in 2015, but it pointed out that the commission’s
September 2014 determination that he could work part-time was not conditioned
on his undergoing vocational rehabilitation, so the vocational-rehabilitation
determination was irrelevant. Id. at ¶ 23. In any event, the Tenth District explained
that because Bonnlander’s testimony and inaction constitutes some evidence that
he voluntarily abandoned the workforce, the existence of contrary evidence is
immaterial and the commission did not abuse its discretion when it denied
Bonnlander PTD compensation. Id. at ¶ 24.




                                          5
                             SUPREME COURT OF OHIO




                                  II. ANALYSIS
                             A. Mandamus Standard
       {¶ 13} Mandamus relief is appropriate only if the relator establishes “a clear
legal right to the relief requested, a clear legal duty on the part of the commission
* * * to provide the relief, and the lack of an adequate remedy in the ordinary course
of the law.” State ex rel. Baker v. Indus. Comm., 143 Ohio St. 3d 56, 2015-Ohio-
1191, 34 N.E.3d 104, ¶ 12. In matters before it, the commission is the exclusive
evaluator of the weight and credibility of the evidence. State ex rel. LTV Steel Co.
v. Indus. Comm., 88 Ohio St. 3d 284, 287, 725 N.E.2d 639 (2000). Therefore, “[t]o
be entitled to an extraordinary remedy in mandamus, the relator must demonstrate
that the [commission] abused its discretion by entering an order not supported by
any evidence in the record.” State ex rel. WFAL Constr. v. Buehrer, 144 Ohio St. 3d
21, 2015-Ohio-2305, 40 N.E.3d 1079, ¶ 12. The relator must make that showing
by clear and convincing evidence. Id.
       B. The Commission’s Decision Was Supported by Some Evidence
       {¶ 14} “ ‘Permanent total disability’ means the inability to perform
sustained remunerative employment due to the allowed conditions in the claim.”
Ohio Adm.Code 4121-3-34(B)(1). PTD compensation is not available to an injured
worker who has voluntarily abandoned the workforce for reasons unrelated to his
allowed conditions. R.C. 4123.58(D)(3); Ohio Adm.Code 4121-3-34(D)(1)(d); see
also State ex rel. Black v. Indus. Comm., 137 Ohio St. 3d 75, 2013-Ohio-4550, 997
N.E.2d 536, ¶ 14.
       {¶ 15} “Whether a claimant has voluntarily retired or has abandoned the
workforce is a question of fact for the commission to determine.” Id. at ¶ 18. And
a court must uphold a factual determination by the commission so long as it is
supported by some evidence in the record, regardless of whether evidence
supporting a contrary conclusion also exists, even if the contrary evidence is greater




                                          6
                                 January Term, 2020




in quality or quantity. State ex rel. Vonderheide v. Multi-Color Corp., 156 Ohio
St.3d 403, 2019-Ohio-1270, 128 N.E.3d 188, ¶ 14.
       {¶ 16} In his first proposition of law, Bonnlander argues that the
commission abused its discretion by considering his failure to participate in
vocational rehabilitation.   This argument is based on two premises.            First,
Bonnlander asserts that after the commission’s September 2014 determination that
he could work four hours a day, his allowed medical conditions deteriorated to the
point that he became permanently and totally disabled, as evidenced by the March
2015 determination that he was not a feasible candidate for vocational rehabilitation
and by medical opinions from November 2015 and late 2017. Second, he asserts
that the commission is not required to consider a claimant’s failure to participate in
vocational rehabilitation when a finding of permanent and total disability is based
solely on medical factors. In support of this assertion, Bonnlander cites State ex
rel. R & L Carriers Shared Servs., L.L.C. v. Indus. Comm., 151 Ohio St. 3d 568,
2017-Ohio-5833, 91 N.E.3d 711, State ex rel. Heinen’s, Inc. v. Indus. Comm., 10th
Dist. Franklin No. 18AP-635, 2019-Ohio-4690, and State ex rel. Tradesman
Internatl. v. Indus. Comm., 10th Dist. Franklin No. 13AP-122, 2014-Ohio-1064,
aff’d sub nom. State ex rel. Tradesmen Internatl. v. Indus. Comm., 143 Ohio St. 3d
336, 2015-Ohio-2342, 37 N.E.3d 1203.
       {¶ 17} We reject Bonnlander’s first proposition of law. His reliance on
medical evidence from 2015 and 2017 overlooks the fact that the evidence the
commission relied on in making its finding of voluntary abandonment dated from
2014 at the latest. And an injured worker who voluntarily abandons the workforce
for reasons unrelated to the allowed conditions prior to becoming permanently and
totally disabled is not entitled to PTD compensation. State ex rel. Baker Material
Handling Corp. v. Indus. Comm., 69 Ohio St. 3d 202, 631 N.E.2d 138 (1994),
paragraph two of the syllabus.




                                          7
                              SUPREME COURT OF OHIO




       {¶ 18} Moreover, the cases Bonnlander relies on are inapplicable. They
permit the commission to award PTD compensation based solely on medical factors
without considering the claimant’s failure to participate in vocational rehabilitation,
but they do not require the commission to ignore a failure to participate in
vocational rehabilitation when making a finding of voluntary abandonment. R & L
Carriers at ¶ 18 (“Although the commission may consider a claimant’s
nonparticipation in reeducation or retraining in its analysis of an injured worker’s
nonmedical disability factors, * * * when permanent total disability is based solely
on the claimant’s medical impairment, the commission is not required to consider
nonmedical disability factors * * *” [emphasis added]); Tradesman Internatl.,
2014-Ohio-1064, at ¶ 18 (“Where * * * medical factors alone preclude sustained
remunerative employment, * * * a consideration of the nonmedical factors,
including whether [the] claimant had or should have pursued vocational
rehabilitation, [is] unnecessary” [emphasis added]); Heinen’s at ¶ 12 (same).
       {¶ 19} In his second proposition of law, Bonnlander argues that because he
sought vocational rehabilitation but was found to be a nonfeasible candidate, the
commission abused its discretion by finding that he voluntarily abandoned his
employment. He further asserts that the commission’s decision is not supported by
any evidence in the record.
       {¶ 20} We reject Bonnlander’s second proposition of law and conclude, as
did the Tenth District, that some evidence in the record supports the commission’s
finding that Bonnlander voluntarily abandoned the workforce. See 2019-Ohio-
3861 at ¶ 21-22.
       {¶ 21} Specifically, the third SHO in this case found that Bonnlander
testified that he was receiving federal disability benefits arising from his former
employment with the post office and that he believed he could not receive those
benefits if he was working. In addition, the third SHO found that Bonnlander failed
to work or seek work after the commission found him capable of sustained




                                          8
                               January Term, 2020




remunerative employment in September 2014; in fact, he has not worked since 2009
and has not sought work since at least September 11, 2014. “[T]he commission
may consider a claimant’s inaction after leaving a job as evidence that the claimant
voluntarily decided to no longer be actively employed.” State ex rel. McKee v.
Union Metal Corp., 150 Ohio St. 3d 223, 2017-Ohio-5541, 80 N.E.3d 491, ¶ 10.
       {¶ 22} It is true that Bonnlander sought vocational rehabilitation. But while
the commission’s 2014 order denying PTD compensation noted that his failure to
have pursued vocational rehabilitation “to improve his prospects for returning to
the workforce” was a negative factor with respect to his PTD-compensation
application, the commission’s determination that Bonnlander could work four
hours a day was not conditioned on his completion of vocational rehabilitation.
       {¶ 23} Moreover,      although   Bonnlander’s     pursuit    of   vocational
rehabilitation and the VRCM’s finding that he was not a feasible candidate for
rehabilitation services may constitute evidence supporting a conclusion that
Bonnlander did not voluntarily abandon the workforce, the commission is entitled
to determine the appropriate weight and credibility of that evidence. LTV Steel, 88
Ohio St. 3d at 287, 725 N.E.2d 639. And the third SHO found that the VRCM “was
without an accurate assessment of [Bonnlander’s] cognitive function.”
       {¶ 24} In any event, the mere existence of conflicting evidence does not
render the commission’s determination of a factual question an abuse of discretion.
Vonderheide, 156 Ohio St. 3d 403, 2019-Ohio-1270, 128 N.E.3d 188, at ¶ 14.
Because the commission’s decision that Bonnlander voluntarily abandoned the
workforce was supported by some evidence in the record, the Tenth District
correctly denied the writ.
                               III. CONCLUSION
       {¶ 25} For the foregoing reasons, we affirm the Tenth District’s judgment.
                                                                Judgment affirmed.




                                         9
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                             _________________
       Mark B. Weisser, for appellant.
       Dave Yost, Attorney General, and Eric J. Tarbox, Assistant Attorney
General, for appellee Industrial Commission of Ohio.
                             _________________




                                         10